
	
		II
		111th CONGRESS
		1st Session
		S. 1381
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  additional tax relief for small businesses, and for other
		  purposes.
	
	
		1.Short
			 title; amendment of 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Tax Relief Act
			 of 2009.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of
			 contentsThe table of
			 contents for this Act is as follows:
			2.Permanent increase in
			 limitations on expensing of certain depreciable business assets
			(a)In
			 generalSubsection (b) of
			 section 179 (relating to limitations) is amended—
				(1)by striking $25,000 and all
			 that follows in paragraph (1) and inserting $500,000.,
				(2)by striking
			 $200,000 and all that follows in paragraph (2) and inserting
			 $2,000,000,
				(3)by striking
			 after 2007 and before 2011, the $120,000 and $500,000 in
			 paragraph (5)(A) and inserting after 2009, the $500,000 and the
			 $2,000,000,
				(4)by striking
			 2006 in paragraph (5)(A)(ii) and inserting 2008,
			 and
				(5)by striking
			 paragraph (7).
				(b)Permanent
			 expensing of computer softwareSection 179(d)(1)(A)(ii) of the
			 Internal Revenue Code of 1986 (defining section 179 property) is amended by
			 striking and before 2011.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			3.Modification of
			 corporate income tax rates
			(a)In
			 generalParagraph (1) of section 11(b) (relating to amount of
			 tax) is amended to read as follows:
				
					(1)In
				generalThe amount of the tax imposed by subsection (a) shall be
				the sum of—
						(A)15 percent of so
				much of the taxable income as does not exceed $1,000,000,
						(B)25 percent of so
				much of the taxable income as exceeds $1,000,000 but does not exceed
				$1,500,000,
						(C)34 percent of so
				much of the taxable income as exceeds $1,500,000 but does not exceed
				$10,000,000, and
						(D)35 percent of so
				much of the taxable income as exceeds $10,000,000.
						In the
				case of a corporation which has taxable income in excess of $2,000,000 for any
				taxable year, the amount of tax determined under the preceding sentence for
				such taxable year shall be increased by the lesser of (i) 5 percent of such
				excess, or (ii) $235,000. In the case of a corporation which has taxable income
				in excess of $15,000,000, the amount of the tax determined under the foregoing
				provisions of this paragraph shall be increased by an additional amount equal
				to the lesser of (i) 3 percent of such excess, or (ii)
				$100,000..
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			4.General business
			 credits of eligible small businesses not subject to alternative minimum
			 tax
			(a)In
			 generalSection 38(c) (relating to limitation based on amount of
			 tax) is amended by redesignating paragraph (5) as paragraph (6) and by
			 inserting after paragraph (4) the following new paragraph:
				
					(5)Special rules
				for eligible small business credits
						(A)In
				generalIn the case of eligible small business credits—
							(i)this section and
				section 39 shall be applied separately with respect to such credits, and
							(ii)in applying
				paragraph (1) to such credits—
								(I)the tentative
				minimum tax shall be treated as being zero, and
								(II)the limitation
				under paragraph (1) (as modified by subclause (I)) shall be reduced by the
				credit allowed under subsection (a) for the taxable year (other than the
				eligible small business credits).
								(B)Eligible small
				business creditsFor purposes of this subsection, the term
				eligible small business credits means the sum of the credits
				listed in subsection (b) which are determined for the taxable year with respect
				to an eligible small business. Such credits shall not be taken into account
				under paragraph (2), (3), or (4).
						(C)Eligible small
				businessFor purposes of this subsection, the term eligible
				small business means, with respect to any taxable year—
							(i)a corporation the
				stock of which is not publicly traded, or
							(ii)a
				partnership,
							which
				meets the gross receipts test of section 448(c) (by substituting
				$50,000,000 for $5,000,000 each place it appears)
				for the taxable year (or, in the case of a sole proprietorship, which would
				meet the test if such proprietorship were a
				corporation)..
			(b)Effective
			 dateThe amendments made by this section shall apply to credits
			 determined in taxable years beginning after December 31, 2009, and to
			 carrybacks of such credits.
			5.General business
			 credits of eligible small businesses carried back 5 years
			(a)In
			 generalSection 39(a)
			 (relating to carryback and carryforward of unused credits) is amended by adding
			 at the end the following new paragraph:
				
					(4)5-year
				carryback for eligible small business credits
						(A)In
				generalNotwithstanding subsection (d), in the case of eligible
				small business credits—
							(i)this section
				shall be applied separately from the business credit (other than the eligible
				small business credits) or the marginal oil and gas well production
				credit,
							(ii)paragraph (1)
				shall be applied by substituting each of the 5 taxable years for
				the taxable year in subparagraph (A) thereof, and
							(iii)paragraph (2)
				shall be applied—
								(I)by substituting
				25 taxable years for 21 taxable years in
				subparagraph (A) thereof, and
								(II)by substituting
				24 taxable years for 20 taxable years in
				subparagraph (B) thereof.
								(B)Eligible small
				business creditsFor purposes of this subsection, the term
				eligible small business credits has the meaning given such term by
				section
				38(c)(5)(B).
						.
			(b)Conforming
			 amendmentSection 39(a)(3)(A) is amended by inserting or
			 the eligible small business credits after
			 credit).
			(c)Effective
			 dateThe amendments made by this section shall apply to credits
			 arising in taxable years beginning after December 31, 2009.
			6.Deduction for
			 eligible small business income
			(a)In
			 generalParagraph (1) of
			 section 199(a) is amended to read as follows:
				
					(1)In
				generalThere shall be
				allowed as a deduction an amount equal to the sum of—
						(A)9 percent of the lesser of—
							(i)the qualified production activities income
				of the taxpayer for the taxable year, or
							(ii)taxable income (determined without regard
				to this section) for the taxable year, and
							(B)in the case of an eligible small business
				for any taxable year beginning after 2009, 20 percent of the lesser of—
							(i)the eligible small business income of the
				taxpayer for the taxable year, or
							(ii)taxable income (determined without regard
				to this section) for the taxable
				year.
							.
			(b)Eligible small
			 business; eligible small business incomeSection 199 is amended by adding at the end
			 the following new subsection:
				
					(e)Eligible small
				business; eligible small business income
						(1)Eligible small
				businessFor purposes of this
				section, the term eligible small business has the meaning given
				such term by section 38(c)(5)(C).
						(2)Eligible small
				business income
							(A)In
				generalFor purposes of this
				section, the term eligible small business income means the excess
				of—
								(i)the income of the eligible small business
				which—
									(I)is attributable to the actual conduct of a
				trade or business,
									(II)is income from sources within the United
				States (within the meaning of section 861), and
									(III)is not passive income (as defined in
				section 904(d)(2)(B)), over
									(ii)the sum of—
									(I)the cost of goods sold that are allocable
				to such income, and
									(II)other expenses, losses, or deductions
				(other than the deduction allowed under this section), which are properly
				allocable to such income.
									(B)ExceptionsThe following shall not be treated as
				income of an eligible small business for purposes of subparagraph (A):
								(i)Any income which is attributable to any
				property described in section 1400N(p)(3).
								(ii)Any income which is attributable to the
				ownership or management of any professional sports team.
								(iii)Any income which is attributable to a trade
				or business described in subparagraph (B) of section 1202(e)(3).
								(iv)Any income which is attributable to any
				property with respect to which records are required to be maintained under
				section 2257 of title 18, United States Code.
								(C)Allocation
				rules, etcRules similar to
				the rules of paragraphs (2), (3), (4)(D), and (7) of subsection (c) shall apply
				for purposes of this paragraph.
							(3)Special
				rulesExcept as otherwise
				provided by the Secretary, rules similar to the rules of subsection (d) shall
				apply for purposes of this
				subsection.
						.
			(c)Conforming
			 amendmentSection 199(a)(2)
			 is amended by striking paragraph (1) and inserting
			 paragraph (1)(A).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			7.Reduction in
			 recognition period for built-in gains tax
			(a)In
			 generalParagraph (7) of
			 section 1374(d) (relating to definitions and special rules) is amended to read
			 as follows:
				
					(7)Recognition
				period
						(A)In
				generalThe term
				recognition period means the 5-year period beginning with the 1st
				day of the 1st taxable year for which the corporation was an S
				corporation.
						(B)Special rule
				for distributions to shareholdersFor purposes of applying this section to
				any amount includible in income by reason of distributions to shareholders
				pursuant to section 593(e), subparagraph (A) shall be applied without regard to
				the phrase
				10-year.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			8.Carryback of net
			 operating losses of certain small businesses allowed for 5 yearsSubparagraph (H) of section 172(b)(1) is
			 amended to read as follows:
			
				(H)5-year
				carryback of losses of certain small businesses
					(i)In
				generalIn the case of a net operating loss with respect to any
				eligible small business for any taxable year ending after 2008, or, if
				applicable, following the taxable year with respect to which an election was
				made by such eligible small business under this subparagraph (as in effect
				before the date of the enactment of the Small
				Business Tax Relief Act of 2009)—
						(I)subparagraph
				(A)(i) shall be applied by substituting 5 for
				2,
						(II)subparagraph
				(E)(ii) shall be applied by substituting 4 for 2,
				and
						(III)subparagraph
				(F) shall not apply.
						(ii)Eligible small
				businessFor purposes of clause (i), the term eligible
				small business has the meaning given such term by section
				38(c)(5)(C).
					.
		9.Modifications to
			 exclusion for gain from certain small business stock
			(a)Temporary
			 increase in exclusionParagraph (3) of section 1202(a) (relating
			 to exclusion) is amended to read as follows:
				
					(3)Special rules
				for stock acquired before 2011In the case of qualified small
				business stock—
						(A)acquired after
				the date of the American Recovery and Reinvestment Tax Act of 2009 and on or
				before the date of the enactment of the Small
				Business Tax Relief Act of 2009—
							(i)paragraph (1)
				shall be applied by substituting 75 percent for 50
				percent, and
							(ii)paragraph (2)
				shall not apply, and
							(B)acquired after
				the date of the enactment of the Small
				Business Tax Relief Act of 2009 and before January 1,
				2011—
							(i)paragraph (1)
				shall be applied by substituting 100 percent for 50
				percent,
							(ii)paragraph (2)
				shall not apply, and
							(iii)section
				57(a)(7) shall not
				apply.
							.
			(b)Increase in
			 limitation
				(1)In
			 generalSubparagraph (A) of section 1202(b)(1) (relating to
			 per-issuer limitation on taxpayer's eligible gain) is amended by striking
			 $10,000,000 and inserting $15,000,000.
				(2)Married
			 individualsSubparagraph (A) of section 1202(b)(3) (relating to
			 treatment of married individuals) is amended by striking paragraph
			 (1)(A) shall be applied by substituting $5,000,000 for
			 $10,000,000 and inserting the amount under
			 paragraph (1)(A) shall be half of the amount otherwise in
			 effect.
				(c)Modification of
			 definition of qualified small businessSection 1202(d)(1)
			 (defining qualified small business) is amended by striking
			 $50,000,000 each place it appears and inserting
			 $75,000,000.
			(d)Inflation
			 adjustmentsSection 1202 (relating to partial exclusion for gain
			 from certain small business stock) is amended by redesignating subsection (k)
			 as subsection (l) and by inserting after subsection (j) the following new
			 subsection:
				
					(k)Inflation
				adjustment
						(1)In
				generalIn the case of any taxable year beginning after 2009, the
				$15,000,000 amount in subsection (b)(1)(A), the $75,000,000 amount in
				subsection (d)(1)(A), and the $75,000,000 amount in subsection (d)(1)(B) shall
				each be increased by an amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost of
				living adjustment determined under section 1(f)(3) for the calendar year in
				which the taxable year begins, determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
							(2)RoundingIf
				any amount as adjusted under paragraph (1) is not a multiple of $1,000,000 such
				amount shall be rounded to the next lowest multiple of
				$1,000,000.
						.
			(e)Effective
			 dates
				(1)Exclusion;
			 qualified small businessThe amendments made by subsections (a)
			 and (c) shall apply to stock acquired after the date of the enactment of this
			 Act.
				(2)Limitation;
			 inflation adjustmentThe amendments made by subsections (b) and
			 (d) shall apply to taxable years ending after the date of the enactment of this
			 Act.
				10.Deduction for
			 health insurance costs in computing self-employment taxes
			(a)In
			 generalSection 162(l) (relating to special rules for health
			 insurance costs of self-employed individuals) is amended by striking paragraph
			 (4) and by redesignating paragraph (5) as paragraph (4).
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
